Citation Nr: 1231876	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-37 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for basal cell carcinoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

In August 2012, prior to the promulgation of a decision, the Veteran in writing withdrew his appeal on the issue of an initial compensable rating for chloracne. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable rating for chloracne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2006, the Veteran initiated an appeal on the claim for an initial compensable rating for chloracne after the RO issued a ratings decision in September 2006 granting service connection for chloracne but awarded the disability a zero percent rating. 

The RO in September 2010 certified the Veteran's appeal to the Board for an initial compensable rating for chloracne.  Shortly thereafter, in October 2010, the Veteran indicated in a phone conversation with the RO that he did not wish to proceed with the appeal and that same month, a statement submitted on his behalf but signed by another person also indicated the Veteran did not want to proceed with the appeal.  In June 2012, however, the Veteran's service representative submitted a brief on his behalf.  The Board sent the Veteran a letter in July 2012 asking the Veteran to clarify whether he wanted to proceed with his appeal for an initial compensable rating for chloracne.  In August 2012, the Veteran, in a letter written and signed by him, advised the Board that he wished to withdraw the appeal for an initial compensable rating for chloracne.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim an initial compensable rating for chloracne is dismissed.  38 U.S.C.A. § 7105.


ORDER


The appeal of the claim for an initial compensable rating for chloracne is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


